DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to Amendment filed 04/02/2021.
Claims 1-20 are pending in this application. This action is made Final.

	Response to Arguments
Applicant's arguments filed 04/02/2021 have been fully considered but they are not persuasive.
a) Applicant argued Coffman in view of Pye fails to teach at least the features of: "responsive to receipt of an input indicative of a particular group of the one or more groups: changing the second representation of the particular group on the second portion of the display based on the adjusted selected status of the particular group; and changing the first representation of the playback devices that are determined to be associated with the particular group on the first portion of the display based on the adjusted selected status of the playback devices".  There is no “dual” change of the representations.
Per a), the Examiner respectfully disagrees as Coffman teaches the features of:  responsive to receipt of an input indicative of a particular group of the one or more groups (Coffman, Figs. 6H-6N, 8E; para.331-334, 342, 343, 348, 419; i.e., device 600 can see the devices in the Living Room group represented by indicators 610F/810J; receipt of user input 812 of 810J group): changing the second representation of the particular group on the display based on the adjusted selected status of the particular group (Coffman, Figs. 6H-6N, 8E; para.331-334, 342, 343, 348, 419; group indicators such as 610F is changed depending on the media that is being played; selection of group 810J expands the group representation 810J to an adjusted selected status); and changing the first representation of the playback devices that are determined to be associated with the particular group on the first portion of the display based on the adjusted selected status of the playback devices (Coffman, Figs. 6H-6N, 8E; para.331-334, 342-344, 348, 419; only devices 810H, 810I associated with the group 810J are displayed with checkmarks in response to the input whereas previously they were unchecked; individual devices can be added or removed from a media session using the multi-device interface). Therefore, as seen in Coffman, selection of a group expands the group and displays the associated devices with corresponding checkmarks to indicate the selected status. Selection of another group will subsequently also change the checkmarks to correspond to only the associated devices of that selected group resulting in a “dual” change.

b) Applicant argued that there is no motivation to combine the Coffman with Pye
Per b), the Examiner respectfully disagrees in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Pye is used to simply teach the group being displayed in a second portion which could be used in Coffman’s method to manage the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Coffman et al. (“Coffman”, US 2018/0335903) in view of PYE, Jr. et al. (“Pye”, US 2017/0251314). 
As per claim 1, Coffman teaches a method comprising, at a controller device: 
retrieving data indicative of a plurality of playback devices (Coffman, Figs.6H-6N, 8E; para.331-334, 419, interface 610 displays playback devices 610A, 610F, 610G); 
causing a plurality of first representations of at least some of the plurality of playback devices to be displayed on a first portion of a display of the controller device (Coffman, Figs.6H-6N, 8E; para. 331-346, 419; representations displayed as name of a device that can be a default name or can be a user-configured name); 
retrieving data indicative of one or more groups of playback devices, each group having at least two associated playback devices of the plurality of playback devices (Coffman, Figs. 6H-6N, 8E; para. 331-346, 419; e.g., indicator 610F corresponds to the one or more devices that are named or in a set of devices named ‘Living Room’); 
causing a plurality of second representations of at least some of the one or more groups to be displayed on the display (Coffman, Figs. 6H-6N, 8E; para.331-346, 419; e.g., indicator 610F corresponds to the one or more devices that are named or in a set of devices named ‘Living Room’); and 
responsive to receipt of an input indicative of a particular group of the one or more groups (Coffman, Figs. 6H-6N, 8E; para.331-334, 342, 343, 348, 419; i.e., indicator 610F are currently playing back the media item titled ‘Heart Wave’; device 600 can see the devices in the Living Room represented by indicator 610F, 810J, user input 812 of 810J group): 
adjusting a selected status of the particular group (Coffman, Figs. 6H-6N, 8E; para. 331-334, 342-344, 348, 419; a multi-device interface can be used to view a media playback status of a plurality of available playback devices such as it can be used to view what each device in a set of available playback devices is currently playing back; individual devices can be added or removed from a media session using the multi-device interface); 
determining playback devices of the plurality of playback devices which are associated with the particular group (Coffman, Figs. 6H-6N, 8E; para.334, 342-344, 348, 419; i.e., device 600 can see the devices in the Living Room represented by indicator 610F);
adjusting a selected status of the playback devices that are determined to be associated with the particular group (Coffman, Figs. 6H-6N, 8E; para.331-334, 342, 343, 348, 419; a multidevice interface can be used to view a media playback status of a plurality of available playback devices such as it can be used to view what each device in a set of available playback devices is currently playing back.; individual devices can be added or removed from a media session using the multi-device interface); 
group indicators such as 610F is changed depending on the media that is being played; selection of group 810J expands the group representation 810J to an adjusted selected status); and 
changing the first representation of the playback devices that are determined to be associated with the particular group on the first portion of the display based on the adjusted selected status of the playback devices (Coffman, Figs. 6H-6N, 8E; para.331-334, 342-344, 348, 419; only devices 810H, 810I associated with the group 810J are displayed with checkmarks in response to the input whereas previously they were unchecked; a multi-device interface can be used to view a media playback status of a plurality of available playback devices such as it can be used to view what each device in a set of available playback devices is currently playing back; individual devices can be added or removed from a media session using the multi-device interface). 
Although Coffman displays device representations (Coffman, Fig.6J, 610A, para.333-334) and group representations (Coffman, Fig.6J, 610F, 610G, para.333-334) in one screen, Coffman does not explicitly disclose the plurality of second representations of at least some of the one or more groups are displayed on a second portion of the display.  Pye discloses a method of selecting playback devices wherein a plurality of representations of at least some of the one or more groups are displayed on a second portion of the display (Pye, Fig.10, para.63, groups displayed in group pane 1010 with listing of individual associated rooms within group).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Pye’s teaching with Coffman’s method in order to manage the 
 	As per claim 2, the method of Coffman and Pye teaches the method of claim 1, further comprising:	
determining that none of the playback devices that are determined to be associated with the particular group have a first representation visible on the first portion of the display (Coffman, para.714, Fig.19E; scrollable list); and 
wherein the changing a representation of the playback devices comprises causing at least one first representation of a playback device associated with the particular group to be visible on the first portion of the display (Coffman, para.714, Fig.19E; scrollable list). 
As per claim 3, the method of Coffman and Pye teaches the method of claim 1, further comprising: after the adjusting a selected status of playback devices associated with the particular group, adjusting a selected status of a further group of playback devices based on the adjusted status of the playback devices (Coffman, Figs. 6H-6N, 8E; para.331-334, 342-344, 348, 419; a multi-device interface can be used to view a media playback status of a plurality of available playback devices such as it can be used to view what each device in a set of available playback devices is currently playing back; individual devices can be added or removed from a media session using the multi-device interface).
As per claim 4, the method of Coffman and Pye teaches the method of claim 1, further comprising: responsive to receipt of an input indicative of a particular playback device (Coffman, Figs. 6J, 8E; para.342-344, 348, 419; selection of 610K-610O): adjusting a selected status of the particular playback device (Coffman, Figs. 6J, 8E; para.342-344, 348, 419; selection of 610K-610O displays checkmark); changing the first representation of the particular playback selection of 610K-610O displays checkmark); determining at least one of the one or more groups which is associated the particular playback device (Coffman, Figs. 6L, 8E; para.342-344, 348, 419; selection of 610K-610O creates group); adjusting a selected status of the determined at least one of the one or more groups, based on the selected status of the particular playback device (Coffman, Figs. 6L, 8E; para.342-344, 348, 419; selection of 610K-610O changes indicator 610A); and changing the second representation of the at least one of the one or more groups on the second portion of the display based on the selected status (Coffman, Figs. 6L, 8E; para.342-344, 348, 419; selection of 610K-610O changes indicator 610A). 
As per claim 5, the method of Coffman and Pye teaches the method of claim 1, further comprising: causing reproduction of media according to the selected status of playback devices (Coffman, Fig. 6A-6H, 8E; para.332, 419; set of devices named living room and represented by indicator 610F are currently playing back the media item titled ‘Heart Wave’). 
As per claim 6, the method of Coffman and Pye teaches the method of claim 1, wherein the data indicative of the one or more groups is retrieved from a storage of the controller device (Coffman; Figs. 6A-6AR; para.225, 319-320; accessing media playback status of a plurality of available playback devices). 
As per claim 7, the method of Coffman and Pye teaches the method of claim 1, wherein the data indicative of the one or more groups is retrieved from another device, separate from the controller (Coffman, para.380, retrieve media from external device). 
user account). 
As per claim 9, the method of Coffman and Pye teaches the method of claim 1, further comprising storing a group based on user-selected playback devices before the step of retrieving data indicative of one or more groups of playback devices (Coffman, Fig.6J; para.337-338). 
As per claim 10, the method of Coffman and Pye teaches the method of claim 1, further comprising determining a display name based on the selected status of the plurality of playback devices and the one or more groups (Coffman, Figs.6H-6N; para. 331-346; representations displayed as name of a device that can be a default name or can be a user-configured name). 
Claims 11-18 are similar in scope to claims 1-7 and 10 respectively, and are therefore rejected under similar rationale. 
As per claim 19, the method of Coffman and Pye teaches the controller of claim 11, wherein the display has a diagonal dimension which is less than or equal to about 18 cm (Coffman, para.153, PDA, iPhone, etc). 
Claim 20 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065.  The examiner can normally be reached on Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/S.M./
Sajeda MuhebbullahExaminer, Art Unit 2177    

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177